Citation Nr: 0513328	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-37 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to September 
1956.  The appellant is veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was the subject of a February 2005 hearing before 
the undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The appellant, who is the veteran's surviving spouse, 
contends that the veteran's service-connected psychiatric 
disorder caused or contributed to the veteran's death.  The 
veteran's death certificate shows that he died in October 
2003 of aortic valve disease of an onset approximately 2 
years prior to death, due to or as a consequence of mitral 
valve disease of an onset approximately 2 years prior to 
death, and due to or as a consequence of colitis of an onset 
2 weeks prior to death.  The veteran had serious psychiatric 
problems during his period of active service, including 
hospitalization for and discharge from service due to what 
was then diagnosed as a "schizophrenia reaction."  He was 
granted service connection for psychiatric disability 
effective from the date of his discharge from service in 
September 1956.  This was his sole service-connected 
disability during his lifetime.  Prior to his contracting 
heart disease, his psychiatric-related complaints included 
rapid heart beat, panic attacks and tightness in the chest.  
At the time of his death in October 2003, his psychiatric 
disability, at that time diagnosed as an anxiety disorder, 
had been rated as 70 percent disabling, and he had been in 
receipt of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
both effective from June 1996 forward.  He had been in 
receipt of Social Security Administration disability benefits 
from 1985 forward based on his psychiatric disability.

In a letter received in June 2004, a VA physician who was the 
veteran's primary care physician for the 9 years prior to his 
death wrote that it was possible that the veteran's 
underlying psychological problems contributed to his heart 
disease and hypertension.  In a letter dated in September 
2004, this same VA physician recounted the veteran's physical 
and mental health medical history, and noted that there was 
"mounting evidence that depressive symptoms/anxiety and 
psychosocial problems can be associated with increase[d] 
cardiovascular risk and high blood pressure."

The competent medical evidence of record in support of the 
appellant's claim is sufficient to warrant a medical opinion 
on the issue of whether the veteran's service-connected 
psychiatric disability caused or contributed materially or 
substantially to his death.  See 38 U.S.C.A. § 5103A(d); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In addition, the September 2004 VA physician's opinion was 
received by the RO after issuance of the Statement of the 
Case in August 2004, and without issuance of a Supplemental 
Statement of the Case considering this evidence or a waiver 
of initial consideration of this evidence by the RO.  
Issuance of a Supplemental Statement of the Case considering 
this evidence is therefore required.  See 38 C.F.R. § 19.31.    

Accordingly, this case is REMANDED for the following action:

1.  Obtain a medical opinion from a 
cardiologist on the matter of whether the 
veteran's service-connected psychiatric 
disability caused or contributed 
substantially or materially to the cause 
of his death.
  
More specifically, after completing a 
review of records of psychiatric 
treatment during service (including 
hospitalization for and discharge from 
service due to what was diagnosed as a 
"schizophrenia reaction") and records 
of treatment for psychiatric disability 
and cardiovascular disease since 
discharge from service, the reviewing 
physician is requested to provide an 
opinion on the following:

Whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran's service-
connected psychiatric disability either 
caused or contributed substantially or 
materially to his death.  

This should include consideration of 
whether it is at least as likely as not 
that the veteran's service-connected 
psychiatric disability caused or 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) his cardiovascular 
disease to such a degree as to cause or 
contribute materially or substantially to 
his death.   

The claims files must be available to the 
reviewing physician for review, and the 
reviewing physician should indicate that 
the claims files were reviewed.

2.  Readjudicate the issue of entitlement 
to service connection for the cause of 
the veteran's death with consideration of 
all of the evidence added to the record 
since the Statement of the Case (SOC) 
issued in August 2004.
 
3.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, issue a Supplemental 
Statement of the Case, which should 
contain notice of all relevant action 
taken on the claim, to include a summary 
of all of the evidence added to the 
record since the August 2004 SOC.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




